
	
		III
		Calendar No. 745
		110th CONGRESS
		2d Session
		S. RES. 563
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2008
			Mr. Allard (for himself
			 and Mrs. Clinton) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 22, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Designating September 13, 2008, as
		  National Childhood Cancer Awareness Day.
	
	
		Whereas more than 10,000 children under the age of 15 in
			 the United States are diagnosed with cancer annually;
		Whereas every year more than 1,400 children under the age
			 of 15 in the United States lose their lives to cancer;
		Whereas childhood cancer is the number one disease killer
			 and the second overall leading cause of death of children in the United
			 States;
		Whereas 1 in every 330 children under the age of 20 will
			 develop cancer, and 1 in every 640 adults aged 20 to 39 has a history of
			 cancer;
		Whereas the 5-year survival rate for children with cancer
			 has increased from 56 percent in 1974 to 79 percent in 2000, representing
			 significant improvement from previous decades; and
		Whereas cancer occurs regularly and randomly and spares no
			 racial or ethnic group, socioeconomic class, or geographic region: Now,
			 therefore, be it
		
	
		That Congress—
			(1)designates
			 September 13, 2008, as National Childhood Cancer Awareness
			 Day;
			(2)requests that the
			 Federal Government, States, localities, and nonprofit organizations observe the
			 day with appropriate programs and activities, with the goal of increasing
			 public knowledge of the risks of cancer; and
			(3)recognizes the
			 human toll of cancer and pledges to make its prevention and cure a public
			 health priority.
			
	
		May 22, 2008
		Reported without amendment
	
